RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the abstract and claims 1-3, filed on 19 May 2022, have been entered in the above-identified application.  Claims 1-15 are pending.

WITHDRAWN REJECTIONS
The objections to the specification, made of record on page 3, paragraph 5 of the office action mailed 20 December 2021 have been withdrawn due to Applicant’s amendment in the response filed 19 May 2022.
The 35 U.S.C. § 112(b) rejection of claims 1-15, made of record on page 3, paragraph 6 of the office action mailed 20 December 2021 have been withdrawn due to Applicant’s amendment in the response filed 19 May 2022.
The 35 U.S.C. § 102 rejection of claims 1, 2, and 5-7 over WO 2015/190411 A1 made of record on page 4, paragraph 8 of the office action mailed 20 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 19 May 2022.  In particular, WO ‘411 requires a glycidyl ether epoxy resin, which is excluded from the present claims.
The 35 U.S.C. § 103 rejection of claims 3, 4, 8, and 11-15 as over WO ‘411 in view of JP 2007-251138 A, made of record on page 7, paragraph 12 of the office action mailed 20 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 19 May 2022.  In particular, WO ‘411 requires a glycidyl ether epoxy resin, which is excluded from the present claims.
The 35 U.S.C. § 103 rejection of claims 9-10 as over WO ‘411 in view of JP 2007-251138 A and Lunt (U.S. Pub. 2005/0059754), made of record on page 10-11, paragraph 13 of the office action mailed 20 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 19 May 2022.  In particular, WO ‘411 requires a glycidyl ether epoxy resin, which is excluded from the present claims.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2016/0147289 A1.  Okimura (U.S. Pub. 2017/0297302) was relied upon as the English translation of WO ‘289.
Regarding claim 1, Okimura discloses an adhesive composition comprising (A) a modified polyolefin-based resin, an epoxy resin, and a curing accelerator, see abstract and claim 1.   The modified polyolefin resin is graft-modified with a modifying agent of an ∝,β-unsaturated carboxylic acid (see p. 2, [0015]); preferably such modifying agents are itaconic anhydride, maleic anhydride, aconitic anhydride, and citraconic anhydride (see p. 3, [0042]).
The adhesive also includes an epoxy resin (B), see p. 3, [0037].  Suitable epoxy resins are listed at p. 4, [0060] and [0061] and include brominated bisphenol A epoxy resin, an epoxy resin with a dicyclopentadiene structure (reading on a epoxy resin with an alicyclic structure), and novolac type epoxy resins such as phenol novolac epoxy or o-cresol novolac epoxy.  At p. 4, [0061], Okimura states that these epoxy resins may be used alone or in combination of two or more.  The amount of epoxy resin(s) is from 1 to 20 parts by mass relative to 100 parts by mass of the modified polyolefin-based resin (A), see p. 5, [0064].  The epoxy resins used in the examples at p. 10, [0162-0163] and Table 1 on p. 11 include epoxy resin b1 which is a alicyclic skeleton based epoxy resin (dicyclopentadiene structure) and epoxy resin b2 which is a cresol novolac epoxy.
Although there are no particular examples of Okimura in which two of the claimed epoxy resins are used in the adhesive composition, it would have been obvious to have used a combination of these epoxies to arrive at the claimed invention.  Epoxy resins b1 and b2 are within the claimed epoxy resins, and Okimura teaches using a combination of two or more epoxies as described above.  
Regarding claim 2, Okimura uses a cresol novolac epoxy resin as resin b2 in the examples described on p. 10, [0163] and Table 1 on p. 11.
Regarding claim 3, Okimura teaches using bisphenol A novolac epoxy resin, see p. 4, [0060], last sentence.
Regarding claim 4, Okimura uses an alicyclic epoxy resin (dicyclopentadiene structure) as resin b1 in the examples described on p. 10, [0162] and Table 1 on p. 11.
Regarding claims 5-7, Okimura uses a modified polypropylene-based resin as the modified polyolefin resin (A) in the example a1-a6 described at p. 9, [0155] and p. 10, [0156-0160] and Table 1 on p. 11.  The polymers are modified with maleic anhydride, meeting the limitation of claim 6.  The amount of maleic acid modifier in the example polyolefins a1-a6 is in the range of 0.5 parts to 6.0 parts based on 100 parts by mass of the polyolefin, meeting the limitation of claim 7.
Regarding claim 11, Okimura teaches including an inorganic filler in the composition, see p. 5, [0066].  Suitable fillers are described at p. 6, [0102] and include silica, carbon black, copper, silver, and others.  Example 9 employs 15 parts of silica filler based on 100 parts of the modified polyolefin resin, see p. 11, [0166] and Table 1.  Silica is thermally conductive and thus reads on a conductive filler as claimed.  Alternately, it would have been obvious to have substituted the 15 parts of silica for one or more of the other disclosed fillers such as copper or silver which are both thermally and electrically conductive to arrive at the claimed filler content.
Regarding claim 12, Okimura teaches a laminate of the adhesive layer and a polyimide film, see p. 2, [0027] and p. 6, [0107].  The laminate may be a coverlay film, see p. 6, [0106] and po. 7, [0109].
Regarding claim 13, Okimura teaches an embodiment of a bonding sheet including the adhesive layer and a peelable release film, see p. 7, [0112].
Regarding claims 14-15, Okimura teaches an embodiment of a flexible copper clad laminate including a base film and copper foil bonded to teach other using the adhesive layer, see p. 7, [0122].  The base film is formed from a polyimide resin, see abstract and p. 2, [0035] and p. 7, [0109].  This meets the limitation of claim 14.  The copper clad laminate necessarily can act as an electromagnetic shielding material meeting the limitation of claim 15.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2016/0147289 A1 as applied above, and further in view of JP 2007-251138A.  Okimura (U.S. Pub. 2017/0297302) was relied upon as the English translation of WO ‘289. Applicant’s provided translation of JP ‘138 was used for analysis.
Regarding claim 8, Okimura is relied upon as described above to teach the adhesive composition of claim 1.  Okimura further teaches including an imidazole-based curing accelerator compound in the amount of 1 to 10 parts by mass in the adhesive composition, see p. 6, [0077-0087].  However, Okimura does not specify that the imidazole-based compound includes a alkoxysilyl group as claimed.
JP ‘138 describes an adhesive sheet for an electronic material which includes a thermoplastic resin, an epoxy resin, inorganic particles, and a curing agent (D) which is preferably an imidazole silane compound, see abstract and paragraph [0036].  A suitable imidazole silane compound is shown in Formula (2) in paragraph [0037] and an example material is shown in Formula (4) in paragraph [0082], both reproduced below.  This is an alkoxysilyl group comprising imidazole-based compound.

    PNG
    media_image1.png
    169
    417
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    526
    media_image2.png
    Greyscale

The example material in Chemical Formula 4 has a molecular weight of approximately 304.4 g/mol (C12H24O5N2Si1).  The amount of this material is preferably form 0.1 to 3.0 mol. % with respect to the epoxy group in the adhesive composition, see paragraph [0039].  JP ‘138 also teaches more generally using from 0.1 to 50 wt. % of the curing agent in the composition, see paragraph [0035].
To convert the disclosed mole % to the claimed weight %, the Examiner has considered the exemplified materials.  Example suitable epoxy resins of JP ‘138 include a bisphenol A epoxy resin EPIKOTE 828, epoxy equivalent weight of 186 g/mol, and a cresol novolac epoxy resin EOCN-1020-80, epoxy equivalent weight 200 g/mol, see paragraph [0079]. The amount of epoxy material disclosed in Okimura is up to 20 weight parts based on 100 parts of modified olefin (see discussion in the rejection of claim 1 above).  Thus the amount of alkoxysilyl group comprising imidazole compound with a molecular weight of 304.4 g/mol is up to 3 mol. % of 20 weight parts of an epoxy with an epoxy equivalent weight of 186 g/mol, which is (20 weight parts ÷ 186 g/mol of epoxy group) × (3 mol. % × 304.4 g/mol) = 0.98 weight parts of imidazole compound. This is within the range recited in claim 8.  Note: selecting an imidazole compound with a higher molecular weight, or an epoxy compound with a lower epoxy equivalent weight, will result in a larger weight amount of imidazole compound.  JP ‘138 discloses that the compound of Formula 2 may include R5 being an alkyl group having from 1-20 carbon atoms, R6 may be hydrogen or a vinyl group or an alkyl group having 1 to 5 carbon atoms, and R7, R8, and R9 may be an alkyl group having 1 to 10 carbon atoms.  See paragraph [0038].
Okimura and JP ‘138 are analogous because they are similar in composition and function, as they each disclose adhesive compositions formed with thermoplastic polymers and epoxy resins.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the imidazole derivative compound of JP ‘138 in the adhesive composition of Okimura in order to arrive at the claimed invention, as the imidazole derivative is used as a curing agent and curing accelerator for the epoxy resin in the adhesive composition, see JP ‘138 at [0035-0036].  As both adhesive compositions include epoxy resins, there is a reasonable expectation of success that a curing agent for epoxy resins used in JP ‘138 would also function as a curing agent for epoxy resins used in Okimura.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/0147289 A1 as applied above and further in view of Lunt (U.S. Pub. 2005/0059754).  Okimura (U.S. Pub. 2017/0297302) was relied upon as the English translation of WO ‘289.
Regarding claim 9, Okimura teaches including an anti-thermal aging agent including phenol-based antioxidants, see p. 5, [0066] and p. 6, [0095].  However, Okimura does not specify the amount of antioxidant in the composition.
Regarding claim 10, Okimura teaches including a flame retardant in the composition, and suitable flame retardants include phosphorous-containing compounds see p. 5, [0066] and [0069].  However, Okimura does not specify the amount of phosphorus-containing flame retardant in the composition. 
Lunt discloses electrically conductive flame retardant fillers for use in adhesives and other products, see abstract and p. 1, [0002].  Suitable flame retardants include melamine phosphate particles coated with a conductive metal, see claims 1 and 3.  The amount of flame retardant particles is generally from 10-90 wt. % of the composition, more preferably 30-80 wt. % of the composition, see p. 5, [0040].  This overlaps the claimed amount of phosphorus-containing compound recited in claim 10.
Lunt also teaches the use of an antioxidant filler in an adhesive composition in the amount of from 0.05 to 80 wt. % of the composition, see p. 3, [0028].  This overlaps the claimed amount of antioxidant in claim 9.
Lunt and Okimura are analogous because they each disclose adhesive compositions which include flame retardant additives.  There is a reasonable expectation of success to include a known flame retardant and antioxidant in the adhesive composition as Okimura teaches including such additives, see p. 5, [0066].  Lunt teaches that the coated flame retardant particles can be used in an electromagnetic shielding composition, see claim 17.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the flame retardant and antioxidant materials of Lunt in the adhesive composition of Okimura to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include such compounds to provide the desirable features of flame retardancy and anti-oxidant functionality to the adhesive composition.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 19 May 2022 regarding the 35 U.S.C. § 102 and 103 rejections of record have been considered but are moot due to the new grounds of rejection.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pat. 10,471,682 is the patent granted based on the disclosure in Okimura (U.S. Pub. 2017/0297302).

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759